DETAILED ACTION
This communication is responsive to the amendment filed on 07/15/2022.
Claims 1-20, 24-27, 31-34, and 38-40 were previously canceled. 
Claim 44 is canceled.
Claims 21-22, 28-29, 35-36 and 45 are amended. 
Claims 21, 28, and 35 are independent claims. 
Claims 21-23, 28-30, 35-37, and 41-48 are pending in this application.
This action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity
This application is a continuation (CON) of Application No. 15/055,427 filed on 02/26/2016 (now is patent NO. 9,830,390), of Application No. 13/774,896 filed on 02/22/2013 (now is patented No. 9,275,152) which are claimed priority from provisional application numbers: 61/601,975, filed 02/22/2012; 61/647,977, filed 05/16/2012; and 61/660,637, filed 06/15/2012. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-23, 28-30, 35-37, 41-43, and 45-48 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 21-23, 28-30, 35-37, 41-43, and 45-48 are directed to methods for identifying/determining the related entities to which a search query directed, which falls under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 21, the claim recites language of: 
“obtaining data identifying a first entity of a first entity type;
identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold;
determining, for each second entity, a co-occurrence score for the second entity based on the frequency of co-occurrence of the second entity with the first entity in the resources of the index of resources;
determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries, wherein the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted; 
determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective co-occurrence score for the respective second entity and the respective subsequent query score for the respective second entity;
ordering the second entities of the first entity type according the ranking scores; 
accessing additional data that specifies an additional ordering for a set of second entities, the set of second entities being a subset of the plurality of second entities of the first entity type; and
reordering the second entities of the first entity type according to the additional ordering for the set of second entities; and 
generating a mapping from the first entity to each of the second entities based on the ordering of the second entities.” 
In fact, the steps of “identifying a first entity of a first entity type”, “identifying a plurality of second entity…”, “determining, …, a co-occurrence score…”, “determining, …, a subsequent query score…”, “determining a respective ranking score…”, “ordering the second entity…”, “reordering the second entities…”, and “generating a mapping …”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s). For example, the steps of  “identifying…”, “identifying…”, “determining…”, “determining…”, “determining…”, “ordering…”, and “generating…”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the at least one of “co-occurrence score”, “subsequent query score”, and “respective ranking score” is related to mathematical relationships (e.g., computing/calculating scores as disclosed in the Applicant’s specification, par. [0089]: “…generate the ranking score for a given entity by, e.g., normalizing the factor-specific scores for the entity and then computing an average of the normalized scores, computing a sum of the normalized scores, computing a product of the normalized scores, or otherwise aggregating the normalized scores”), then it falls in the “Mathematical Concepts” grouping of abstract idea. See MPEP 2106.04 (analysis under Step 2A, prong I).
(****Similar above analysis to independent claims 28 and 35, respectively)

The remain limitations in claims 21, 28, and 35 are not integrate judicial exception into a practical application, and thus, are not amount significant more than abstract idea. In particular, the additional element(s), e.g., “one or more computers” in claim 21, which have at least a processor and a memory, “one or more storage devices” in claim 28, and “one or more non-transitory computer store media” in claim 35 to perform the above indicated “identifying…”, “identifying…”, “determining…”, “determining…”, “determining…”, “ordering…”, “reordering…”, and “generating…” steps are high-level of generality (i.e., as a generic computing components performing at least one of generic computer functions/instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Next, the additional step of “obtaining data…”, and “accessing additional data…” are a generic computing function for data transmitting between the computers with entity data/information which represents an insignificant extra solution as additional activity based on the score(s) using for order the entity that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(a)-(c), (e)-(h) (under analysis Step 2A, prong II).

Independent claims 21, 28, and 35 do not include additional elements that are further sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “one or more computers” having at least one of processor and/or memory/storage devices in performing the obtaining, identifying, determining, determining, determining, ordering, reordering, and generating a mapping steps which amounts to no more than mere instructions/functions to apply the exception using a generic computer component that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim limitation recites: “obtaining data …” and “accessing additional data…” which represents an insignificant extra solution activity because this limitation is a generic computing function for data transmitting between the computers with entity data/information. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Their collective functions merely provide conventional computer implementation.
For the at least above reasons, independent claims 21, 28, and 35 are not patented eligibility.

Claims 22-23, 29-30, 36-37, 41-43, and 45-48 depend on independent claims 21, 28, 35, and include all the limitations of claims 21, 28, and 35.  Therefore, claims 22-23, 29-30, 36-37, 41-43, and 45-48 recite the same above indicated analysis as abstract idea.
Claim 22 recites the additional limitations “receiving a search query…, wherein the search query have been determined to related first entity of the first entity type”, “transmitting to the user device, …, i) search results…, and ii) information identifying an order…, to cause the user device to present the search results responsive to the search query and to present, according to the order, the second entities of the first entity type.” which does not amount to significantly more than the judicial exception as an abstract idea. 
For instance, the step of “determined”, as drafted, is a mental process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s), e.g., “the user device”.  That is nothing in the claim limitations preclude the step(s) for practically processes being an abstract idea in the form of metal relationship(s). The additional limitation “…, have been determine…”, in the context of this claim, encompass to the user in using the form of mental process in response to the search query.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04 (a)(2), part III.
The claim does not integrate the judicial exception into a practical application.  The additional element of “a user device” for performing the above limitations as generic computing device having at least a memory and/or processor), thus, amounts to no more than mere instructions/functions to apply the exception using a generic computer component(s) of a computerized system.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim additional limitations of: “receiving a search query…”, “transmitting, …, i) search results…, and ii) information identifying an order…” and “to present the search results…, and to present, …, the second entities of the first entity type.” represent an insignificant extra solution activity.  These claim limitations generally describe the data processing is performed on searching and displaying/presenting data for results responsive to the received search query.  Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving , gathering, and transmitting data for displaying over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. These collective functions merely provide conventional computer implementation. Claim 22 is not patent eligible.

Claim 23 recites the additional limitation “the mapping defines the order of the second entities… in response to received search queries that match the ordering”, which does not amount to significantly more than the judicial exception as an abstract idea. The additional elements of “the mapping defines the order” and “match the ordering” represent a further mental processes of mentally mapping/matching defines the order data which, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that integrates the judicia exception into a practical application.  The additional element “…to received search queries…”.  represents an insignificant extra solution activity.  This claim limitation generally describes the data processing is performed on matching the ordering responsive to the received search query.  Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving and transmitting data over a network, e.g., using the Internet to gather data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. Claim 23 is not patent eligible.

Claim 41 recites the additional limitation of “determining,…, a subsequent query score….” which does not amount to significantly more than the judicial exception as an abstract idea. The additional element of “determining” represents a further mental process step of mentally determining of the score for the second entity based on the frequency of queries.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception into a practical application. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Claim 41 is not patent eligible.

Regarding claims 29-30, 36-37, 42-43, the claims are essentially the same or at least similar recitation as claims 22-23 and 41 except that they set forth the claimed invention as an apparatus and medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 22-23 and 41.

Claim 45-48 recited the additional limitation of “…modifying the ordering…”, “…that identifies…”, “replacing,…, the two or more second entities…”, “placing the broader entity…” which are not integrated into a practical application. The additional elements represent the further mental process steps of mentally accessing the additional data to modify/change the ordering  for reordering the second entities of the first entity type and replacing by placing the two or more second entities with the broader entity.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Claim 46 recites “accessing additional data …” is a generic computing function for data transmitting between the computers with entity data/information which represents an insignificant extra solution as additional activity.  The “accessing additional data…” for specifying an additional ordering for set of second entities and identifying the two or more second entities amounts to no more than mere instructional function(s) using a generic computer component(s) that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because accessing data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Therefore, alone or in combination, there is no indication that the additional limitations/elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

For at least above reasons, claims 21-23, 28-30, 35-37, 41-43, and 45-48 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 28-30, 35-37, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHANDRA et al., US Pub. No. 2013/0173639 (hereinafter as “Chandra”) in view of Agrawal et al., US Pub. No. 2008/0306908 (hereinafter as “Agrawal”) further in view of Pantel et al., US Pub. No. 2012/0317088 (hereinafter as “Pantel”) and Sinha, US Pub. No. 20110238615 (hereinafter as “Sinha”).
Regarding claim 21, Chandra teaches a method performed by one or more computers (Fig. 1 as shown the at least one or more computers for perform the method)/instructions, pars. [0025-26]), the method comprising:
obtaining data identifying a first entity of a first entity type; (Figs. 3-4: obtaining name of the entity (e.g., in space no one can hear, Michael Jackson, etc.) of the first entity type, e.g., movie, person/people, etc.; pars. [0002] and [0050], “entity type “movie”, … “people”” with title, name, etc., and “entities of the same entity type”);
ordering the second entities of the first entity type according the ranking scores; (Fig. 2 at element 234; and Fig. 5 as shown the entities with the same type having the ranking/ordering scores below the image(s), and pars. [0021], e.g., rank values=scores, and [0055]) and
generating a mapping from the first entity to each of the second entities based on the ordering of the second entities. (Fig. 2-5 as explained above; pars. [0021] ranking values=scores, [0050] matching entities)

Chandra does not explicitly teach: “identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold”, “determining, for each second entity, a co-occurrence score for the second entity based on the frequency of co-occurrence of the second entity with the first entity in resources of the index of resources;” “determining, for each second entity, a subsequent query score for the second entity based a frequency of queries, wherein the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted;” “determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective co-occurrence score for the respective second entity and the respective subsequent query score for the respective second entity;” ““accessing additional data that specifies an additional ordering for a set of second entities, the set of second entities being a subset of the plurality of second entities of the first entity type;” and “reordering the second entities of the first entity type according to the additional ordering for the set of second entities.”
In the same field of endeavor (i.e., data processing and information retrieving (IR)), Agrawal teaches:
identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold (Abstract, the “all the mentions (or occurrences)” of named entities=second entities of the entity type such as “people, organizations, locations, and products”, “entity scoring and thresholding component”, fig. 6, elements 606 and 608 is shown the generate scores for the entities=first and second entities and select=identify entities with highest scores in comparing to threshold (see fig. 5, element 202); and fig. 8 is shown the indexing of the documents=resources by search engine and the “named entities”=first and second entities and “associated information” is embedded the entity type as known by a skilled artisan; pars. [0038-39] return the names of related entities in the “product” type is equivalent to identifying a plurality of second entities of the same/first entity type; and pars. [0047-48] the occurrence of the related entities are typically mentioned more frequently and in closer proximity to the keywords with the entities’ name(s), [0058] “the indexing component stores the extracted entities in the document index… with the  associated information (e.g., entity type, position of mention, etc.) are passed to the scoring and thresholding system for picking the most related entities, wherein the “related” entities is interpreted as the “second” entities, see further in pars. [0073 and 79].  Since the claim does not require any particular first “entity” and second “entity”; hence, the entities with highest scores, which compute through the scoring component based on the “mentions (or occurrences)”, in comparing to threshold of Agrawal should be matched in broadest reasonable interpretation.  see MPEP 2111 – Claim Interpretation); 
determining, for each second entity, a co-occurrence score for the second
entity based on the frequency of co-occurrence of the second entity with the first entity in resources of the index of resources (fig. 6, elements 606 and 608 is shown the generate scores for the entities=first and second entities and select=identify entities with highest scores in comparing to threshold (see fig. 5, element 202); pars. [0047-48] the occurrence of the related entities are typically mentioned more frequently and in closer proximity to the keywords with the entities’ name(s), [0059] “The scoring and thresholding component takes the entity occurrence (or mentions) the associated information (e.g., type of entity position of mention, etc.) …, and selects the entities…”m [0063] disclosed the scoring function produces a ranking of all the entities occurring in the indexed documents as well as the “overall scores of neighboring entities’”=related entities; and [0073] “At 608, scores are generated for the entities. At 610, the entities with the highest scores are selected” and [0077-78], wherein the documents are interpreted as resources and [0079], e.g., “a score for each occurrence of an entity” is generated, and par. [0047] “The most related entities are typically mentioned more frequently and in closer proximity to the keywords in the top matching documents than the less related entities…”);
wherein the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted (pars. [0037] “QA-type queries” are interpreted as the utilized queries to a search engine, for instance, “Da Vinci Code author” as a query directed to the second/related entity refers to author “Dan Brown” as a submitted query directed to first entity of the same entity type, e.g., “author”/person, [0038] “for some queries, the related entities can further serve as query suggestions helping users to refine an earlier query or reformulate a completely new query (that has no overlap with the earlier query)…”, wherein the “query suggestions” are interpreted as the queries are utilized for searching other entities related or have relationship/reference to the first/particular entity, [0038] “the related entities can further serve as query suggestions helping users to refined an earlier query or reformulate a completely new query (that has no overlap with the earlier query). For example, consider the following queries”, wherein the related entities=the second entity; and [0039-42] disclosed the plurality queries that are utilized based on the being directed to the first entity and one or more related/second entities, e.g., the entities “james bond” and “tom hanks” as “actors/directors for the movie name queries, author for books queries, movie names for actor queries, etc…reformulate queries” via the relationship/reference and the occurrences/frequency (or mentions) of keywords/queries related to the entity, see pars. [0047-48].  ***Examiner’s note:  the limitation is defined/disclosed in the Applicant’s specification at par. [0022]: “…For example, users submitting queries directed to an author may frequently subsequently look for information about particular books written by the author… By submitting a search query directed to an entity of a particular type, …, and submit queries directed to, other entities of the particular type, that relate to the entity”; and par. [0047]: “…For example, for a particular movie, the related entities may be actors who starred in the movie, the producer of the movie, the director of the movie, and so on… the related entities may be other movies that were produced by the same producer, …, or that share one or more actors with the movie…”)
***Examiner’s note:  since the claim does not require any particular “second entities”; hence, the “related entities” and “neighboring entities” to the directed matched entities of Agrawal should be matched as broadest reasonable interpretation.  See MPEP 2111 – Claim Interpretation.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Agrawal would have provided Chandra with the above indicated limitations to perform the searching related entities of the same or different entity type based on the received search queries request by user through web browser (Agrawal: pars. [005-7 and 24]).

Chandra and Agrawal do not explicitly teach: “determining, for each second entity, a subsequent query score for the second entity based a frequency of queries;” and “determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective co-occurrence score for the respective second entity and the respective subsequent query score for the respective second entity;” “accessing additional data that specifies an additional ordering for a set of second entities, the set of second entities being a subset of the plurality of second entities of the first entity type;” and “reordering the second entities of the first entity type according to the additional ordering for the set of second entities.”
In the same field of endeavor (i.e., data processing and information retrieving (IR)), Pantel teaches:
determining, for each second entity, a subsequent query score for the second entity based a frequency of queries (pars. [0001] “co-occurrences of sequential queries in web search query sessions, [0003] the entity “George Bush” has related entities: “U.S. presidents”, e.g., “41st and 43rd presidents of the United States”, and/or entity “a digital camera” has the related entities: “resolution, size, weight, and so on”, [0039] “Strong similarity also be used to increase the weight of an existing query-entity edge relationship, e.g., if one query has a high click count to an entity” wherein the “high click count” teaches the frequency of queries as known by a skilled artisan, and [0040] discloses the determining “queries with similarity score s(qi, qj)” which is interpreted as the subsequent query score for the related=second entity).
determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective co-occurrence score for the respective second entity and the respective subsequent query score for the respective second entity (pars. [0033] wherein the “click weight” is interpreted as the respective co-occurrence score, [0040] wherein the “queries with similarity score” is interpreted as the respective subsequent query score, and [0055] “…compute ranking scores between each query q and entity e using pointwise mutual information over the frequencies in A, similarly to Equation (2). The recommendations for a query q are obtained by returning the top-k entities e according to this step. Filters may be applied on: f, the frequency A.sub.qe, and p, the pointwise mutual information ranking score between q and e”). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Pantel would have provided Chandra and Agrawal with the above indicated limitations for benefits of determining ranking score(s) for ranking the related entities per users input sequential queries in the search sessions, e.g., temporal popularity using user search queries associate to entities more efficiently (Pantel: pars. [0018, 0021, and 55-56]).

Chandra, Agrawal, and Pantel do not explicitly teach the amended limitations “accessing additional data that specifies an additional ordering for a set of second entities, the set of second entities being a subset of the plurality of second entities of the first entity type;” and “reordering the second entities of the first entity type according to the additional ordering for the set of second entities.”
In the same field of endeavor (i.e., data processing), Sinha teaches: 
“accessing additional data that specifies an additional ordering for a set of second entities, the set of second entities being a subset of the plurality of second entities of the first entity type;” (fig. 6 at elements 602-604: accessing daily activity log to determine and extract “entity relationship data” equals to accessing additional data as claimed; pars. [0040] “the recommendation engine 520 can access the relationship module 505 to determine a set of related entities that can be displayed to the user…”, [0046] “…operations for receiving an entity request at 702, determining a set of `N` nearest entities at 704, determining the `N` most probable related entities at 706, calculating relevance scores at 708, and displaying the group of most relevant related entities at 710. … receiving an entity request, which can be considered as the pivot entity” wherein the “set of ‘N’ nearest entities” is interpreted as the set of second entities related to the first/request/pivot entity of the same/certain entity type (i.e., products as shown in tables of figs. 8-9, and for instance, entity type discloses in par. [0024] “a certain type of news”), and the “‘N’ most probable related entities” is interpreted as the subset of the plurality of second set of second entities; and par. [0026] discloses the entity/entities of a type, e.g., “Within this specification an entity can represent a web page, a product, a service, or any individually addressable or accessible portion of a network-based system. For example, within a newspaper web site an entity can be an article. In another example, within an electronic commerce site, an entity can be a web page describing a product or service for sale. In yet another example, within an online classified publication system, an entity can represent an individual item listing, which could range from a personal ad to a used car ad to job posting, to name just a few.”); and 
“reordering the second entities of the first entity type according to the additional ordering for the set of second entities.” (see par. [0052] e.g., “the recommendation engine 520 to reorder the related entities…” which is implemented as reordering the second entities in the same technical field as known by a skilled artisan); 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Sinha would have provided Chandra, Agrawal, and Pantel with the above amended limitations for benefits of reordering the related entities based on the ordering the set/subset of second entities via using the accessed relationship data stored in the activity log within the database more efficient for search results (Sinha: figs. 2A, 6-11, and pars. [0039-44]).

Regarding claim 22, Chandra and Sinha teach: 
receiving a search query from a user device (Chandra: Fig. 2 at element 222 – receiving component at the search engine for receiving a user’s search query from user device at element 210, and pars. [0033]: “…receive user inputted search queries…”, and [0034-35]), wherein the search query has been determined to relate to the first entity of the first entity type (Chandra: again Figs. 3-4 as explained above);
in response to the search query, transmitting, to the user device, i) search results responsive to the search query and ii) information identifying an order of the second entities of the first entity type that matches the ordering (Chandra: again Fig. 2; and Figs. 3-4 and par. [0050] as explained above; and Fig. 5 and par. [0021] ranking/ordering entities of the same type), to cause the user device to present the search results responsive to the search query and to present, according to the order, the second entities of the first entity type (Sinha: fig. 4; fig. 7 element 710 “Display the most relevant related entities”; fig. 10-11 shown as the search results display entity/related entities of the certain entity type (e.g., product), according to the order/reorder, see pars. [0046] and [0052] as disclosed above)

Regarding claim 23, Chandra teaches: 
wherein the mapping defines the order of the second entities of the first entity type in response to received search queries that match the ordering. (pars. [0021] and [0037] “relevant entities” of entity types having relevant scores, Fig. 5 shown ranking scores, [0050] matching entities)First Named Inventor Peter Jin Hong Attorney Docket: 16113-4357003 Serial No. 15/798,175 Filed October 30, 2017 Page 3of8  

Regarding claim 44, Agrawal teaches: 
accessing additional data that specifies an additional ordering for a set of second entities, the set of second entities being a subset of the plurality of second entities of the first entity type (par. [0026] “keywords of a query can be processed to find related content and entities associated with multimedia data, such as audio, video, and images, for example.” Wherein the “find”=accessing, “related content and entities” are interpreted as the “additional data” and “set of second entities” and “audio, video, and images” are interpreted as the “entity type”); and 
reordering the second entities of the first entity type according to the additional ordering for the set of second entities (pars. [0038] “…the related entities can further serve as query suggestions helping users to refine an early queries or reformulate a completely new query…” wherein the “refine” and “reformulate” the suggested queries are interpreted as reordering the second entities).
****Examiner’s note:  the amended limitations are partially disclosed/defined in the Applicant’s specification (pars. [0081] and [0090] “The system orders the related entities according to their ranking scores (step 706). In some implementations, the system can make further adjustment to the ordering of the related entities after ordering the entities according to their ranking scores…. The system reorders the members of the set to match the specified order …”)
Claims 28-30 and 35-37 are rejected in the same analysis of the above claims 21-23; and therefore, the claims are rejected on that basis.

Claims 41-43, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandra, Agrawal, Pantel, and Sinha, and further in view of Govani et al., US Patent No. 8402031 (hereinafter as “Govani”)
Regarding claim 41, the claim is rejected by the same reasons set forth above to claim 21.  Furthermore, Chandra, Agrawal, Pantel, and Sinha teach: wherein determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries directed to the second entity (Agrawal: pars. [0001] “co-occurrences of sequential queries in web search query sessions, [0003] the entity “George Bush” has related entities: “U.S. presidents”, e.g., “41st and 43rd presidents of the United States”, and/or entity “a digital camera” has the related entities: “resolution, size, weight, and so on”, [0039] “Strong similarity also be used to increase the weight of an existing query-entity edge relationship, e.g., if one query has a high click count to an entity” wherein the “high click count” teaches the frequency of queries as known by a skilled artisan, and [0040] discloses the determining “queries with similarity score s(qi, qj)” which is interpreted as the subsequent query score for the related=second entity) that are submitted after a query directed to the first entity is submitted (Agrawal: pars. [0037] “QA-type queries” are interpreted as the utilized queries to a search engine, for instance, “Da Vinci Code author” as a query directed to the second/related entity refers to author “Dan Brown” as a submitted query directed to first entity of the same entity type, e.g., “author”/person, [0038] “for some queries, the related entities can further serve as query suggestions helping users to refine an earlier query or reformulate a completely new query (that has no overlap with the earlier query)…”, wherein the “query suggestions” are interpreted as the queries are utilized for searching other entities related or have relationship/reference to the first/particular entity, [0038] “the related entities can further serve as query suggestions helping users to refined an earlier query or reformulate a completely new query (that has no overlap with the earlier query). For example, consider the following queries”, wherein the related entities=the second entity; and [0039-42] disclosed the plurality queries that are utilized based on the being directed to the first entity and one or more related/second entities, e.g., the entities “james bond” and “tom hanks” as “actors/directors for the movie name queries, author for books queries, movie names for actor queries, etc…reformulate queries” via the relationship/reference and the occurrences/frequency (or mentions) of keywords/queries related to the entity, see pars. [0047-48]), comprises: 
“determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries directed to the second entity” (Agrawal: pars. [0001] “co-occurrences of sequential queries in web search query sessions, [0003] the entity “George Bush” has related entities: “U.S. presidents”, e.g., “41st and 43rd presidents of the United States”, and/or entity “a digital camera” has the related entities: “resolution, size, weight, and so on”, [0039] “Strong similarity also be used to increase the weight of an existing query-entity edge relationship, e.g., if one query has a high click count to an entity” wherein the “high click count” teaches the frequency of queries as known by a skilled artisan, and [0040] discloses the determining “queries with similarity score s(qi, qj)” which is interpreted as the subsequent query score for the related=second entity)
However, Chandra, Agrawal, Pantel, and/or Sinha do not explicitly teaches the queries that are submitted “within a predetermined window of time after a query directed to the first entity is submitted.”
In the same field of endeavor (i.e., data processing), Govani teaches: the queries dir that are submitted “within a predetermined window of time after a query directed to the first entity is submitted” (col. 1, lines 6-10 “The search terms entered over a times period may be evaluated to determine the most frequently searched for entities” and col. 5, lines 35-41, wherein the “query log 252” is technically used for storing historic data/information as records embedded previously submitted queries such as the last time the query was submitted and how frequently the query is submitted during the certain predefined search session (e.g., a time period or amount of time) which is known by a skilled artisan, lines 50-57 “…reoccurring search terms within query log 252 and determines if the reoccurring search term is an appropriate entity to track.” which inherited “after a query directed to the first entity is submitted”; col. 7, lines 27-28: “the search terms submitted over a predetermined time period…” through the web-browsing window, and lines 49-56 wherein the “predetermined time period” that represents in “over two days, three days, seven days, two weeks, etc.” interpreted as the “predetermined window of time” as known by a skilled artisan).
***Examiner’s note:  the amended feature “a predetermined window of time” is disclosed/defined in the Applicant’s specification, pars. [0086] and [0098]: “…how frequently users submit search queries that include a name of the related entity after submitting an initial search query that includes a name of the particular entity, e.g., within a pre-determined window of time …”.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Govani would have provided Chandra, Agrawal, Pantel, and Sinha with the above indicated limitations to place the related entities in predetermined window of time after submit the search query more efficient.

Claims 42-43 are rejected in the same analysis of the above claim 41; and therefore, the claims are rejected on that basis.

Regarding claim 45, the claim is rejected by the same reasons set forth above to claims 21 and 44.  Furthermore, Agrawal, Pantel, Sinha and Govani teach: 
in response to determining that two or more second entities from the set of second entities are separated by at least one second entity of the plurality of second entities that does not belong to the set of second entities (Pantel: par. [0004] discloses the groups of entities, e.g., “U.S. Presidents” with “two distinct entities (with distinct identifiers)” and “a digital camera” with “resolution, size, weight” are implied “separated” and are not “belong” to each of other entities), modifying the ordering of the second entities of the first entity type by moving together the two or more second entities from the set of second entities (Agrawal: pars. [0038] “…the related entities can further serve as query suggestions helping users to refine an early queries or reformulate a completely new query…” wherein the “refine” and “reformulate” which are interpreted as “modifying” the ordering of second entities, fig. 12 as shown the technique of ranking the “TOP” documents and “Rank Entities” according to the calculated scores comparing to ‘SET” high score and low score “Thresholds”. The change=modify ranking=ordering of the entities in the documents=types implement the moving entities each time of searching queries interact (e.g. mentions/occurrence) by user(s) and the scores are calculated/computed for ranking purpose, see figs. 11 and 13; Sinha: par. [0052] “reordering the related entities… bit changes in the entity velocity can affect the relevance score used to determine the most relevant related entities…”, wherein the reordering equals to modifying the ordering of entities; and Govani: col. 8, lines 21-67 wherein the entity/entities and related additional descriptors are ranked or changed in the entities popularity rank over amount of time according to the movement scores being separated as records into discrete groups storing in query log of database/table, see further in col. 9, lines 14-52)
***Examiner’s note: the amended limitation “by moving together the two or more second entities from the set of second entities” is not defined/disclosed in the Applicant’s specification.  Accordance in the Applicant’s specification at par. [0090] “… if the members of the set entities are separated by other entities in the order of related entities the system refrains from adjusting the order of the members of the set to match the specified order.” Thus, examiner respectfully submit that “separate” entities according movement scores and analyzing into the discrete groups of Govani and “distinct entities” of Pantel should be matched as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation.

Claims 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandra, Agrawal, Pantel, and Sinha, and further in view of Kim et al., US Pub. No. 20110320437 (hereinafter as “Kim”).
Regarding claim 46, the claim is rejected by the same reasons set forth above to claim 21.  However, Chandra, Agrawal, Pantel, and Sinha do not explicitly teach the limitations in claim 46.
In the same field of endeavor (i.e., data processing), Kim teaches: 
accessing additional data that identifies two or more second entities as being part of a broader entity (pars. [0047] accessing “repositories” for the related terms, number of analyses and ranking processes, e.g., relevance scores, measurements of the relevance and the popularity of each entity as additional data to identify the “related”/second entities, [0099 and 101] the entity in the set has lower scores than others being considered as broader entity); and
replacing, in the ordering of the second entities of the first entity type, the two or more second entities with the broader entity (pars. [0050] “…primary entities 131 ("Jay Leno"), 132 ("David Letterman"), and 135 ("Conan O'Brien"). Primary entities 131 and 132, as well as related entities 133 ("Ben McKenzie") and 134 ("Late Night with Jimmy Fallon"), were selected to generate supplement 120. Entities 131-134 are thus displayed in a header bar at the top of supplement 120. The remaining visible portion of supplement 120 is a section 143 of information about related entity 133. However, upon selecting any of entities 131, 133, or 134, section 143 may be replaced with a hidden section of supplement 120 that corresponds to the selected entity 131, 133, or 134.” wherein the primary entities are ranking/ordering in highest scores, see [0099] and [0101] “the set of related entities”=second entities are ranking/ordering in lower scores. In ranking processes known by a skilled artisan, the entities have higher scores are selected and replace with the broader entity who has lower scores than the threshold in the ranked list, see further in pars. [0115-117 and 128)  
***Examiner’s note:  the newly added limitations are defined/disclosed in the Applicant’s specification (par. [0091]: “…If the data indicates that some or all of the related entities are included in a broader entity, the system can replace those related entities in the order with the broader entity.”
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Kim would have provided Chandra, Agrawal, Pantel, Sinha with the above indicated limitations to place the related entities in the order of primary/broader entity in the search list accordance to related information and ranking scores (Kim: pars. [0050, 66-69, and 99-101]).

Regarding claim 47, the claim is rejected by the same reasons set forth above to claims 21 and 46. Kim further teaches:
in response to determining that the two or more second entities are separated by at least one second entity of the plurality of second entities that is not part of the broader entity (pars. [0047] accessing “repositories” for the related terms, number of analyses and ranking processes, e.g., relevance scores, measurements of the relevance and the popularity of each entity as additional data to identify the “related”/second entities, [0099 and 101] disclosed the entity in the set has lower scores than others being considered as broader entity), placing the broader entity at a position of a highest-ranked second entity among the two or more second entities (similar technique using in claim 46 for placing the entity/entities in comparing their ranking scores with the predefined threshold and associated analyses in identifying the entities in the list/set of primary entities and related entities, see pars. [0099] and [0101] “the set of related entities”=second entities are ranking/ordering in lower scores. In ranking processes known by a skilled artisan, the entities have higher scores are selected and replace with the broader entity who has lower scores than the threshold in the ranked list, see further in pars. [0115-117 and 128]).

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandra, Agrawal, Pantel, Sinha and Kim and further in view of Martel et al., US Pub. No. 20080082400 (hereinafter as “Martel”).
Regarding claim 48, the claim is rejected by the same reasons set forth above to claims 21 and 46. Kim teaches: in response to determining that the two or more second entities are separated by at least one second entity of the plurality of second entities that is not part of the broader entity (pars. [0047] accessing “repositories” for the related terms, number of analyses and ranking processes, e.g., relevance scores, measurements of the relevance and the popularity of each entity as additional data to identify the “related”/second entities, [0099 and 101] disclosed the entity in the set has lower scores than others being considered as broader entity), placing the broader entity with the two or more second entities (see pars. [0099] and [0101] “the set of related entities”=second entities are ranking/ordering in lower scores. In ranking processes known by a skilled artisan, the entities have higher scores are selected and replace with the broader entity who has lower scores than the threshold in the ranked list, see further in pars. [0115-117 and 128] such that similar technique using in the above claims 46-47 for placing the entity/entities in comparing their ranking scores with the predefined threshold and associated analyses in identifying the entities in the list/set of primary entities and related entities).  
However, Chandra, Agrawal, Pantel, Sinha and Kim do not explicitly teach the feature placing the broader entity of two or more entities in a position that is “an average of positions”.
In the same field of endeavor (i.e., data processing), Martel clearly teaches “an average of positions” (fig. 1, element 156, and fig. 2 in the “keywords” tab at the last column “Avg. Pos.” wherein the keywords associate with the target ads. Interpreted as first entity, and shadow ads. Interpreted as second entity/broader entity according the average of positions).
***Examiner’s note:  the newly added limitations are defined/disclosed in the Applicant’s specification (par. [0091]: “…Alternatively, the system can place the broader entity in the order at the position that is an average of the positions of the entities in the set.”
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Martel would have provided Chandra, Agrawal, Pantel, Sinha and Kim with the above indicated limitations to placing the advertisement/ads as entities in the display list in order per using average position for facilitating ad ranking technique (Martel: see pars. [0055-58], e.g., “the four highest ranked ads can be selected for presentation… Therefore, the highest ranked ad can be assigned to the most prominent display position…”).



Response to Arguments
Referring to claim rejections under 35 U.S.C. 101, Applicant’s arguments to respective claims 21-23, 28-30, 35-37 and 41-48 (Remarks, pages 10-11) have been fully considered, but is not persuasive.  
According to updated 2019 PEG under the Prong 1 of step 2A, the claim 21 recites the steps of “identifying a plurality of second entity of the first entity type…”, “determining,…, a co-occurrence score for the second entity…”, “determining, …, a subsequent query score for the second entity…”, “determining a respective ranking score for each of the second entities…”,  “ordering the second entities…”, “reordering  the second entities…”, and “generating a mapping from the first entity to each of the second entities…”, as drafted, are metal processes with the contextual concepts performed in the mind, but for recitation of generic computer component(s), e.g., a user device including a processor for processing, a memory for storing instructions.  Therefore, the steps of  “identifying”, “determining”, “determining”, “determining”, “ordering”, “reordering”, and “generating” fall in the “Mental Processes” grouping of abstract idea. See MPEP 2106.04(a)(2) part III, e.g., “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978).”
Furthermore, in view of the Applicant’s specification at paragraph [0089]: “…generate the ranking score for a given entity by, e.g., normalizing the factor-specific scores for the entity and then computing an average of the normalized scores, computing a sum of the normalized scores, computing a product of the normalized scores, or otherwise aggregating the normalized scores.”, the concepts of “a co-occurrence score”, “a subsequent query score”, and “ranking score” are performed in calculating associate with the mathematical relationships, formulas or equations, calculations, that fall in the “Mathematical Concepts” grouping of abstract idea (see MPEP 2106.04(a)(2) part I, sections A, B, and C).
The additional step of “obtaining…” and “accessing…” are generic computing functions but perform via the additional elements, e.g., “computers”, “a user device” having at least a processor and/or a memory via network connection that represent an insignificant extra solution of data and additional data that specifies an additional ordering as amended, and thus, does not integrate into a practical application of “how” to perform the data and additional data processing; so that these steps/elements/limitations are not sufficient to amount to significantly more than the judicial exception. Even though the additional elements/limitations including amended limitations, singularly or in combination, do not improve in the functioning in the technical field.
For at least above reasons, the rejections under 35 U.S.C. 101 are still maintained.

Referring to claim rejections under 35 U.S.C. 103, the Applicant's arguments with respect to independent claims 21, 28 and 35 (see Remarks, pages 11-14) have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. 
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard.  See MPEP 2111 – Claim Interpretation, e.g., "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169